



Exhibit 10.01
ebaynotma03.jpg [ebaynotma03.jpg]                                 


June 13, 2018                            


Steve Fisher


Dear Steve:


SENIOR VICE PRESIDENT, PAYMENTS


Effective on June 18, 2018, you will transition to the position of SVP, Payments
of eBay Inc., reporting to the CEO, at a bi-weekly salary of $19,230.77, which
is equivalent to an annualized salary of $500,000.02.


The SVP, Payments role, as constituted, is not considered a Section 16 officer
position.


As SVP, Payments, you will continue to be eligible to participate in the eBay
Incentive Plan (eIP) with an annual bonus based on individual achievement as
well as company performance. The annual bonus period is from January 1 through
December 31. Your target bonus for the eIP is 75% of your annual base salary,
pro-rated based on the eligible earnings paid while you are employed in an eIP
eligible position during the annual bonus period. There is no guarantee any eIP
bonus will be paid and any actual bonus will be determined after the end of the
annual bonus period based on your eligible earnings as defined in the eIP. To be
eligible to receive any eIP bonus, you must be employed on or before the first
business day of the fourth quarter and you must be employed on the date the
bonus is paid. The payment of any bonus is at eBay’s sole and absolute
discretion and subject to the terms and conditions of the eIP. eBay reserves the
right, in its sole discretion, to amend, change or cancel the eIP at any time.


Subject to the terms of the Company’s equity plan, you will be eligible to
participate in eBay’s focal equity grant program in 2019. The value of your 2019
equity grant, if any, will be determined by eBay and approved by the
Compensation Committee of the Board of Directors. For clarity, the minimum award
value of $2,500,000 referenced in your September 2, 2014 offer letter no longer
applies.


All employees are subject to eBay’s Insider Trading Agreement, which outlines
the procedures and guidelines governing securities trades by company personnel.


SENIOR FELLOW


On or after April 1, 2019, you may elect to transition to the position of Senior
Fellow. As Senior Fellow, your salary will be adjusted to an annualized salary
of $60,000.


As Senior Fellow, you will continue to be eligible to participate in the eBay
Incentive Plan (eIP) with an annual bonus based on individual achievement as
well as company performance. The annual bonus period is from January 1 through
December 31. Your target bonus for the eIP is 45% of your annual base salary,
pro-rated based on the eligible earnings paid while you are employed in an eIP
eligible position during the annual bonus period. There is no guarantee any eIP
bonus will be paid and any actual bonus will be determined after the end of the
annual bonus period based on your eligible earnings as defined in the eIP. To be
eligible to receive any eIP bonus, you must be employed on or before the first
business day of the fourth quarter and you must be employed on the date the
bonus is paid. The payment of any bonus is at eBay’s sole and absolute
discretion and subject to the terms and conditions of the eIP. eBay reserves the
right, in its sole discretion, to amend, change or cancel the eIP at any time.





--------------------------------------------------------------------------------







Upon transition to Senior Fellow, you will no longer be eligible to participate
in eBay’s focal equity program. All of your existing grants will continue to
vest while you are employed and you will not receive future grants as part of
focal process in your Senior Fellow role.


Employee Benefits


You will continue to be entitled to the benefits that eBay customarily makes
available to employees in positions comparable to yours. Please refer to the
benefit plan documents for more details, including eligibility. eBay reserves
the right, in its sole discretion, to amend, change or cancel the benefits at
any time.


In addition, eBay will provide you with access to medical benefits under the
program or programs then available to employees in positions comparable to yours
through October 31, 2024, using a combination of the employee or post-employment
programs.  Should you terminate prior to October 31, 2024, access to medical
benefits will be provided through COBRA or a program with equivalent terms
through October 31, 2024.


Severance and Change in Control Protections


Your employment at the Company is “at-will” and either you or the Company may
terminate your employment at any time, with or without cause or advance notice.
The at-will nature of the employment relationship can only be changed by written
agreement signed by eBay’s Chief People Officer. Other terms, conditions, job
responsibilities, compensation and benefits may be adjusted by the Company from
time to time in its sole discretion.


Although your employment with the Company shall be “at-will” as set forth above,
you will be entitled to severance protection in certain circumstances, as
described below, subject in all instances to you executing and not revoking the
Company’s standard form of release (the “Release”) within 60 days of your
termination of employment, with such amounts or benefits to be paid and/or
provided as set forth in the applicable plan document or as described below as
of the date the Release becomes irrevocable, provided that if the 60-day time
period following your termination of employment spans two calendar years, they
shall be provided as of the later of the date the Release becomes irrevocable or
the first calendar day of the calendar year following the year in which your
employment terminates.


Termination Outside of a Change in Control Period. During your tenure as SVP,
Payments, you will be eligible to participate in the eBay Inc. SVP and Above
Standard Severance Plan (the “SVP Severance Plan”), as amended and restated
effective January 1, 2016. Please review the enclosed SVP Severance Plan for the
details on the Plan.


During your tenure as Senior Fellow, you will no longer be eligible to
participate in the SVP Severance Plan. If your employment is terminated for
reasons other than Cause, you will be covered by the severance programs in place
for vice presidents.


Termination During a Change in Control Period. You will be eligible to
participate in the eBay Restated Change in Control Severance Plan for Key
Employees (the “CIC Severance Plan”). Under the CIC Severance Plan, you will be
entitled to certain benefits if you are terminated for reasons other than for
Cause or resignation without Good Reason during the “Change in Control Period”
(as this term is defined in the CIC Severance Plan). Please review the enclosed
Change in Control Severance Plan for Key Employees and Summary Plan Description
for the details on the Plan. During your tenure as SVP, Payments, you will be
eligible to participate in the CIC Severance Plan at Tier 2. During your tenure
as Senior Fellow, you will be eligible to participate in the CIC Severance Plan
at Tier 3.




Mutual Arbitration Agreement and Employee Proprietary Information and Inventions
Agreement


The Mutual Arbitration Agreement and the Employee Proprietary Information and
Inventions Agreement that you executed in conjunction with your employment in
2014 remain in force.





--------------------------------------------------------------------------------







Steve, we are excited that you are continuing to be part of the eBay team!


Very truly yours,


/s/ Kristin Yetto
Kristin Yetto
Senior Vice President, Chief People Officer
 
 
ACCEPTED:
 
/s/ Steve Fisher
Steve Fisher
 
June 13, 2018
Date
 














